MANDATE

                 The Fourteenth Court of Appeals
                              NO. 14-14-00907-CR

Heriberto Alcala Munoz                    Appealed from the 177th District Court
                                          of Harris County. (Tr. Ct. No. 1398821).
v.                                        Opinion delivered Per Curiam.
The State of Texas

TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:
       Before our Court of Appeals on December 18, 2014, the cause upon appeal
to revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:
      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion, appellant pay all costs
incurred by reason of this appeal, and this decision be certified below for
observance.
      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of the Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston , March 13,
2015.